Name: Commission Regulation (EEC) No 1021/86 of 8 April 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 86 Official Journal of the European Communities No L 94/33 COMMISSION REGULATION (EEC) No 1021/86 of 8 April 1986 fixing the amount of the subsidy on oil seeds and for August 1986 for sunflower seed, the amount of the subsidy on these products has been obtainable only on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the target price for the 1986/87 marketing year and the compensatory amount for September 1986 is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 896/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 896/86 Q ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for April , May and June 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indi ­ cative price of the 1985/86 marketing year is known ; Whereas, in the absence of the target price for the 1986/87 marketing year for colza, rape and sunflower seed and the monthly compensatory amount for September 1986 for colza and rape, in the case of advance fixing for July, August and September 1986 for colza and rape seed Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 9 April 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for May and June 1986 for colza and rape seed. 4. The amount of the subsidy in the case of advance fixing for July, August and September 1986 for colza and rape seed and for August 1986 for sunflower seed will however be confirmed or replaced as from 9 April 1986 to take into account the target price which is fixed for these products for the 1985/86 marketing year and the monthly compensatory amounts for September 1986 . Article 2 This Regulation shall enter into force on 9 April 1986 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p . 11 . (4) OJ No L 51 , 28 . 2. 1986, p . 1 . J5) OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 143, 30 . 5 . 1984, p . 4. Ã 7) OJ No L 82, 27 . 3 . 1986, p . 38 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 94/34 Official Journal of the European Communities 9 . 4. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1986 . For the Commission Frans ANDRIESSEN Vice-President 9. 4. 86 Official Journal of the European Communities No L 94/35 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (') 4th month (2) 5th month (2) 6th month (2) 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 27,660 27,660 27,506 0,610 0,000 23,346 0,610 0,000 23,037 0,586 0,000 23,533 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in a Member State listed at (a) (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in a Member State listed at (a) (Esc) 67,53 76,09 1 262,69 181,17 228,94 20,232 15,890 38 286 1 847,36 67,53 76,09 1 262,69 181,17 228,94 20,232 15,890 38 284 1 847,36 67,19 75,69 1 255,40 179,65 227,62 20,110 15,787 37 857 1 790,43 57,41 64,66 1 061,43 149,87 192,61 16,770 13,213 31 518 1 334,47 0,00 2 493,56 0,00 3 461,71 56,70 63,86 1 046,79 147,53 189,96 16,528 13,006 31 019 1 288,71 0,00 2 447,87 0,00 3414,60 58,33 65,64 1 062,96 148.64 193.65 17,014 13,155 31 548 1 252,91 0,00 2 469,63 0,00 3 489,17 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision . (*) Contingent on the Council's decision on prices and related matters for the 1986/87 marketing year. No L 94/36 Official Journal of the European Communities 9. 4. 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 39,114 39,114 41,503 41,215 1,720 0,000 37,356 2. Final aids (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in a Member State listed at (a) (Pta) (c) Seed harvested in Portugal and processed :  in Spain (Esc)  in Portugal (Esc)  in a Member State listed at (a) (Esc) 94,78 106,80 1 795,20 261,89 325,49 28,846 23,029 55 377 3 061,86 94,78 106,80 1 795,20 261,89 325,49 28,846 23,029 55 375 3 061,86 100,34 113,03 1 908,27 279,62 345,99 30,689 24,634 59 045 3 379,65 99,79 112,42 1 893,86 276,88 343,52 30,278 24,441 58 432 3 311,42 90,60 102,06 1 714,60 249,76 311,02 27,377 22,044 52 691 2 908,74 108,87 3 083,21 5 782,40 0,00 5 574,63 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc)     3 016,08 5 533,16 (') Contingent on the Council 's decision on prices an related matters for the 1986/87 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multi ­ plied by 1,037269 . ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4nd month 5th month 6th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Pta Esc 2,159770 2,429050 44,002400 6,865730 7,908960 0,708019 0,625216 1 482,88 134,133100 136,576900 141,787300 2,150750 2,420570 43,986200 6,909940 7,891330 0,710192 0,626084 1 487,95 135,48370 137,04840 141,78850 2,143340 2,414750 43,965600 6,939150 7,882690 0,712162 0,627169 1 492,98 136,94430 137,49590 141,86310 2,137150 2,409550 43,963800 6,960630 7,875770 0,714028 0,628248 1 497,30 138,66140 137,92660 142,06020 2,137150 2,409550 43,963800 6,960630 7,875770 0,714028 0,628248 1 497,30 138,66140 137,92660 142,06020 2,122070 2,397510 43,941800 6,997110 7,867740 0,716084 0,631146 1 514,58 143,33760 139,57520 142,42000